Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 9-10, 12-18, and 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Application Publication No. 2017/0120813 (Wilson et al.).

Regarding claim 1, Wilson discloses a passenger safety system (system to safely transport passengers; Title; Abstract) comprising: 
a vehicle having a sensing unit installed in a securement system for securing a person in a seat of the vehicle (system located in a vehicle; abstract; each of the control units for seats further includes one or more sensors to identify the presence/absence of an occupant; includes one or more sensors to identify whether seat belts are fastened/unfastened [0059]; Fig. 2B-4; buckle sensors in each of the seat units may be calibrated for identifying a proper placement of the buckle in a latch and retention of the buckle in the latch (e.g. “fastened seat belt”); [0061]); and 
wherein the sensing unit is configured for operative communication with a remote device comprising a smart phone via a remote device communication channel (the fob indicates…securement of the seatbelt associated with the sensing unit [0059]; any of the components involved in the invention can be a cellular telephone or smart phone [0218] and that 
wherein the sensing unit comprises a sensor that indicates whether a seat belt associated with the sensing unit is secured (each of the control units for seats further includes one or more sensors to identify whether seat belts are fastened/unfastened [0059]); buckle sensors in each of the seat units may be calibrated for identifying a proper placement of the buckle in a latch and retention of the buckle in the latch (e.g. “fastened seat belt”); [0061]); and
wherein the remote device indicates whether the seat belt associated with the sensing unit is secured (the fob indicates…securement of the seatbelt associated with the sensing unit [0059]; any of the components involved in the invention can be a cellular telephone or smart phone [0218] and that communication can be implemented with cellular communication [0224]).

Regarding claim 2, Wilson further discloses the remote device communication channel is a Bluetooth connection (Communication may be implemented with Bluetooth communications; [0224]).

Regarding claim 3, Wilson further discloses the remote device communication channel is a cellular connection (Communication may be implemented with cellular communications; [0224]).

Regarding claim 4, Wilson further discloses wherein the sensing unit is a portion of a child safety seat (sensors are part of the seats [0059]; [0093]).

Regarding claim 5, Wilson further discloses wherein the sensing unit is interstitially connectable between a conjugate slot and tab of a seat belt connection of the seat belt, the sensing unit 444850-1821-0195.1Attorney Docket No. 650269-1003 configured to determine whether the conjugate slot and tab are both properly fastened to a housing of the sensing unit (extender unit is utilized to identify whether a seat belt is buckled or unbuckled. The extender unit may include a female buckle assembly and a male buckle assembly. The female buckle assembly may include a sensor that senses whether the female buckle is buckled/unbuckled. The male buckle assembly may include a sensor that senses whether the male buckle is buckled/unbuckled [0095] Fig. 2B-2).

Regarding claim 6, Wilson further discloses wherein the sensing unit includes a temperature sensor (the SMCU includes a sensor 
wherein the remote device indicates a temperature sensed by the temperature sensor (the fob indicates at least one of the securement of the seat belt associated with the sensing unit, the temperature proximate to the sensing unit, and the distance of the remote device from the sensing unit.  Furthermore, Wilson discloses any of the components involved in the invention can be a cellular telephone or smart phone [0218] and that communication can be implemented with cellular communication [0224]).

Regarding claim 9, Wilson further discloses the sensing unit further comprises a temperature sensor (further the SMCU includes a sensor that measures ambient temperature; [0059]).

Regarding claim 10, Wilson further discloses wherein the sensing unit further comprises a sensing unit indicator array comprising LEDs selectably illuminable to indicate whether the seat belt is disconnected (display LEDs may blink at different rates to indicate different conditions including whether the seat belt is buckled [0096]; Fig. 2B-4).

Allowable Subject Matter
Claims 12-18 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive. 
First, Examiner notes the correction made to claim 20 and therefore withdraws the previously made claim objection to claim 20.
Next, the terminal disclaimers filed on 02/04/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,131,318, US 10,407,021, and US 10,889,263 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  Thus, Examiner has withdrawn the previously made double patenting rejections.
Regarding the arguments regarding the 102 rejection of claims 1-6, Applicant’s arguments are not persuasive.  Specifically, Applicant argues that Wilson fails to expressly disclose a vehicle having a sensing unit… installed in a securement system for securing a person in a seat of the vehicle… wherein the sensing unit is configured for operative communication with a remote device comprising a smart phone via a remote device communication channel, wherein the sensing unit comprises a sensor that indicates whether a seat belt associated with the sensing unit is secured, and wherein the remote device indicates whether the seat belt associated with the sensing unit is secured.  This argument is unpersuasive.  See above rejection for claim 1 above for explanation and claim mapping.
NOTE that the arguments regarding the 103 rejections for claims 9 and 10 are unpersuasive as Wilson discloses the claims as amended. See claim rejections as discussed above for explanation and claim mapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683